Citation Nr: 0826342	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an arm disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral wrist 
disorder.

5.  Entitlement to service connection for a finger disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a bilateral hip 
disorder.

8.  Entitlement to service connection for a bilateral leg 
disorder.

9.  Entitlement to service connection for hearing loss.

10. Entitlement to service connection for tinnitus.

11. Entitlement to service connection for a psychiatric 
disorder.

12. Entitlement to an increased rating of a status post 
lumbosacral strain injury with degenerative joint disease of 
the lumbosacral spine current evaluated as 40 percent 
disabling.

13. Entitlement to an increased rating of a left ankle 
disability, currently evaluated as 20 percent disabling.

14. Entitlement to an increased rating of chronic right 
Achilles tendonitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel











INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002, August 2004, and 
October 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the veteran submitted a request (VA Form 9), 
indicating, in pertinent part, that he requested a Travel 
Board hearing. The veteran has a right to such a hearing. 38 
U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran. He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




